NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 2-49 are presented for examination. Applicant replied to a non-final Office action on 02/09/2022 filing terminal disclaimer (TD) and amending claims 2, 4-9, 13-14, and 16-19; and adding new claims 20-49. In light of Applicant’s filed TD and amendments, Examiner withdraws the previous double patenting and prior art rejections and finds claims 2-49 allowable. Therefore, claims 2-49 are ALLOWED. 

Allowable Subject Matter



Claims 2-49 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

The claimed invention is directed to a method, a non-transitory computer readable media, and a system for generating host user data and segmented user data where segmented user data is not exposed to the host application.

35 USC § 101: The instant claims 2-49 are patent eligible under 35 U.S.C. § 101 because claim limitation “receiving, at an electronic device, user input data for a secure transaction including secure communications with a child server and a host server, wherein the user input data is received by a child application operating on the electronic device, and wherein the electronic device executes a host application and the child application; segmenting the user data to generate host user data and segmented user data, the segmented user data including sensitive personal information; and facilitating communication with the child server and the host server, wherein facilitating includes sharing the host user data and the segmented user data with the child server, and preventing the segmented user data associated with the sensitive personal information from being exposed to the host application” that appear in the independent claims 2, 18, and 19, render claims non-abstract under Step 2A – Prong 2 of Alice/Mayo Test as integrating an abstract idea into a practical application. Independent claims 2, 18, and 19, are, thus, patent eligible under § 101. Dependent claims 3-17 and 20-49 are patent eligible under § 101 based on their dependency. 

35 USC § 102 and § 103: The prior art of record, Desai (2015/0319178 A1) teaches generally a method, a non-transitory computer readable media, and a system for preventing an access to a given application. The prior art, however, fails to teach: “receiving, at an electronic device, user input data for a secure transaction including secure communications with a child server and a host server, wherein the user input data is received by a child application operating on the electronic device, and wherein the electronic device executes 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Han Sung Oh (KR 2014/0115040 A) discloses: “the payment relay server authenticates the user based on the first segment information  and the second segment information; and performing payment based on a result of the user authentication.”

Mahmood et al. EvoDroid: Segmented Evolutionary Testing of Android Apps. FSE 2014: Proceedings of the 22nd ACM SIGSOFT International Symposium on Foundations of Software Engineering. November 2014. Pages 599–609.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619